Boyce, J.
delivering the opinion of the court:
Our statute (Laws 1906, c. 221) regulating annulment of marriage and divorce enumerates the causes for divorce, whether a vinculo matrimonii or a mensa et ihoro in simplest terms and phrases. The court has frequently urged that the cause or causes for divorce, relied upon, be averred in the petition in the exact language of the statute. And that the conditions as to residence as provided by section 9 of the act be averred so as to meet fully the requirements of said section. These are vital matters, and there should be no uncertainty in the language employed. There will be none if the cause for divorce and the conditions of residence are alleged in the language of the statute.
We regret to say that the averments in this petition are very defective and the petition should be dismissed.
At this point counsel for the plaintiff asked leave to amend the petition.
Boyce, J.
continuing:
Leave will not be granted to amend petitions in divorce cases.
The petition is dismissed.